727 S.E.2d 547 (2012)
STATE of North Carolina
v.
Jackie Edward WATTS.
No. 286P12.
Supreme Court of North Carolina.
July 5, 2012.
Jackie Edward Watts, for Watts, Jackie Edward.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.

ORDER
Upon consideration of the application filed by Petitioner on the 5th of July 2012 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, New Hanover County:
"Denied by order of the Court in conference, this the 5th of July 2012."